[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO MODIFY SUPPORT (MOTION NO. 105)
The defendant has moved to modify his child support obligation. The parties dispute whether this court has jurisdiction to modify the order. This court has carefully considered the parties' written briefs and the Uniform Interstate Family Support Act. General Statutes § 46b-212 etseq., and concludes that this court has jurisdiction to modify the support order. Having considered the merits of the motion to modify, this court denies the motion as it finds the deviation criteria set forth in this court's judgment of August 25, 1993, is still in existence. See paragraph number one of the parties' agreement, which is dated August 25, 1998.
THIM, J.